Citation Nr: 1002242	
Decision Date: 01/13/10    Archive Date: 01/22/10

DOCKET NO.  05-20 771	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

1.  Entitlement to an increased rating for schizophrenia, 
which is currently evaluated as 50 percent disabling.

2.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disability (TDIU).  



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

Michael Martin, Counsel

INTRODUCTION

The Veteran served on active duty from September 1979 to 
September 1982.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia, that continued the Veteran's evaluation for 
chronic paranoid schizophrenia at 50 percent disabling.  The 
Board remanded the case for additional development in January 
2008.  The case has now been returned to the Board for 
further appellate review.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran contends that his service-connected schizophrenia 
is more severe than the current evaluation reflects.  He 
argues that he is unable to obtain or maintain employment or 
establish and maintain social relationships due to the 
condition.  

In the January 2008 Remand, the Board ordered that the 
Veteran be provided a VA examination.  In September 2009, the 
AMC sent an examination request to the VAMC Dublin, 
specifically requested that "IF EXAM IS CANCELLED, ATTACH 
LETTER SENT TO THE VETERAN FOR VERIFICATION PURPOSES."  A 
computer printout indicates that the examination was 
cancelled on October 2, 2009, for the reason that the Veteran 
failed to report.

As his representative points out, the record does not show 
that the Veteran received notification of the appointment.  
Because he was possibly not advised of the place and date of 
the examination, the Board concludes that he should be given 
another opportunity to be examined by VA.  See Connolly v. 
Derwinski, 1 Vet. App. 566, 569 (1991).  As such, this claim 
must be remanded.  

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the United 
States Court of Appeals for Veterans Claims (Court) held that 
a TDIU claim is part of an increased rating claim when such 
claim is raised by the record.  In this case, the issue is 
raised by the record.  In his June 2005 Substantive Appeal, 
the Veteran reported that he was no longer able to work due 
to his psychiatric disability, and in December 2007 written 
argument, his representative affirmatively asserted an 
informal claim of entitlement to a total disability rating 
based on individual unemployability due to service-connected 
disabilities (TDIU).  To date, this issue has not been 
considered by VA and it is referred to the RO for appropriate 
action.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should provide the Veteran an 
appropriate VCAA notification letter 
pertaining to the unemployability claim 
which has been raised.  Thereafter, any 
appropriate evidentiary development 
should be accomplished.  

2.  Schedule the Veteran for a VA 
psychiatric examination to determine the 
current severity of his psychiatric 
disability.  A copy of the notification 
letter to the Veteran from the VAMC 
showing his address and the date and time 
of the examination must be added to the 
claims file.  

The claims folder should be made 
available to and reviewed by the 
examiner.  The Veteran is advised that 
the examination requested in this remand 
is necessary to evaluate his claim and 
that his failure, without good cause, to 
report for the examination may result in 
the denial of his claim.  See 38 C.F.R. 
§ 3.655.  

The examiner should report all pertinent 
findings and estimate the veteran's 
Global Assessment of Functional (GAF) 
Scale score and comment on the impact of 
the Veteran's psychiatric disability on 
his ability to obtain and retain 
employment.  The examiner should set 
forth a complete rationale for all 
findings and conclusions in a legible 
report.

3.  Then readjudicate the claim.  If the 
decision remains adverse to the Veteran, 
he and his representative should be 
furnished a supplemental statement of the 
case and afforded the applicable period 
of time within which to respond.  If a 
total rating is not granted, send the 
Veteran and his representative an SSOC 
that includes a citation to 38 C.F.R. §§ 
3.340, 3.341, and 4.16 and a discussion 
of how those regulations affects VA's 
decision with regard to a TDIU.  The case 
should then be returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2009).


_________________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

